                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 CENTER FOR BIOLOGICAL                       )
 DIVERSITY and SIERRA CLUB,                  )
                                             )
                       Plaintiffs,           )
                                             )
               v.                            )                 1:19-CV-1179
                                             )
 UNIVERSITY OF NORTH                         )
 CAROLINA AT CHAPEL HILL,                    )
                                             )
                       Defendant.            )

                                         ORDER

       The Court has reviewed the briefs and the evidence as to the facts material to

Claims I and IX and provides the attached discussion draft to counsel for review and

comment. Both parties have moved for summary judgment, indicating both parties

believe the material facts are undisputed, and if that is so, the parties should be able to

agree on the facts, even if they do not agree on materiality. The parties shall confer and

shall, no later than July 23, 2021, file a Joint Submission that includes, in an organized

format, any agreed-upon corrections, rewordings, additions, and deletions and the same

for any changes to which both parties do not agree. The Joint Submission may also note

but not discuss any previously expressed disagreements as to materiality and

admissibility. Please avoid spin.

       Every single fact in the Joint Submission must be supported by a citation to

evidence using the CM-ECF docket number with a pin-cite to the page number appended

by the CM-ECF system and an internal paragraph or section number if there is one.




      Case 1:19-cv-01179-CCE-JLW Document 57 Filed 07/14/21 Page 1 of 6
Please use the format the Court has used in the attached draft. Any purported facts with

no citation to the record will be disregarded, unless the parties explicitly agree to them.

       This is not an opportunity for further argument, and none shall be included.

       If one side wants to point out that a fact submitted by the other side is disputed, it

may do so with a citation to the opposing evidence.

       Only facts potentially material to Claims I and IX are addressed in the attached

draft. No party shall include any facts in the Joint Submission that are not relevant to

those claims.

       It is ORDERED that the parties shall file a Joint Submission in the form required

by this order no later than July 23, 2021.

       This the 14th day of July, 2021.




                                             __________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                2



      Case 1:19-cv-01179-CCE-JLW Document 57 Filed 07/14/21 Page 2 of 6
                       DRAFT UNDISPUTED FACTS
               POTENTIALLY MATERIAL TO CLAIMS I AND IX

I.       General as to both claims:

1. UNC operates numerous emission sources regulated under Title V of the Clean

      Air Act on its Chapel Hill campus. Doc. 42-10 at 7–13.

2. UNC’s Title V facilities are currently regulated under Permit No. 03069T35 (“the

      Permit”), which was issued by the North Carolina Division of Air Quality on

      March 22, 2018. Doc. 42-10.

3. UNC has previously operated under other substantially similar Title V permits

      over the relevant time period:

         a. On September 10, 2014, DAQ issued UNC’s Air Quality Permit No.

             03069T32. Doc. 42-7.

         b. On November 9, 2015, DAQ issued UNC’s Air Quality Permit No.

             03069T33. Doc. 42-8.

         c. On June 16, 2016, DAQ issued UNC Air Quality Permit No. 03069T34.

             Doc. 42-9.

II.      Claim I:

1. UNC’s Boilers 6 and 7 (ES-001 and ES-002) burn coal and other fuels to produce

      steam and electricity. Doc. 42-10 at 14–15.

2. Section 2.1 of the permit sets “specific terms, conditions, and limitations” for

      various emission sources. Doc. 40-2 at 15. Emissions from Boilers 6 and 7 are

      listed in this section. Doc. 40-2 at 15.


                                                 3



      Case 1:19-cv-01179-CCE-JLW Document 57 Filed 07/14/21 Page 3 of 6
3. Specifically, Section 2.1.A, authorizes emissions from the two boilers as follows:

   Two coal/natural gas/No. 2 fuel oil/wood (non-CISWI)/torrified wood (non-
   CISWI)-fired, circulating fluidized combustion boilers (323.17 million Btu
   per hour heat input capacity each, ID Nos. ES-001-Boiler #6 and ES-002-
   Boiler #7, NSPS-Subpart Db) with associated bagfilters (ID Nos. CD-004
   and 005).

Doc. 40-2 at 15 (footnotes omitted). The section thereafter provides limits and

standards in chart form for particulate matter, sulfur dioxide, nitrogen dioxide,

hazardous air pollutants, and nitrogen oxides, Doc. 40-2 at 15–16, the specifics

of which are not relevant here.


4. On December 17, 2014, UNC performed various compliance tests on Boiler 6,

   including one pursuant to EPA Method 30B for Mercury. Doc. 42-11 at 2.

5. On December 18, 2014, UNC performed various compliance tests on Boiler 7,

   including one pursuant to EPA Method 30B for Mercury. Doc. 42-11 at 2.

6. EPA Method 30B provides that the “minimum sample run time . . . for emissions

   testing to characterize an emission source is 1 hour.” Doc. 51-4 at 2.

7. On December 17, 2014, Boiler 6’s heat input was, at one point, approximately 332

   mmBtu/hr. Doc. 42-11 at 1.

8. On December 18, 2014, Boiler 7’s heat input was, at one point, approximately 342

   mmBtu/hr. Doc. 42-11 at 1; Doc. 42-12 at 11–12.

9. Regulators at the North Carolina Division of Air Quality were aware of these heat

   input numbers from the Boiler tests on December 17 and December 18, 2014, and

   found them to be “acceptable.” Doc. 42-11 at 1.


                                           4



  Case 1:19-cv-01179-CCE-JLW Document 57 Filed 07/14/21 Page 4 of 6
10. Boilers 6 & 7 run a heat input higher than 323.17 mmBtu/hr somewhere under 5%

   of the time. Doc. 42-12 at 11–12.

11. Between May 1, 2019, and March 16, 2021, UNC operated Boilers 6 and 7 for at

   least 269 individual hours above 323.17 mmBtu/hr. Doc. 43 at 4–7; Doc. 43-1 at

   1–9; Doc. 43-2 at 4–7; Doc. 43-3 at 1–11. The evidence is not specific as to

   whether these values represent (1) an average rate of consumption over the course

   of an hour, (2) a constant amount consumed over one hour, or (3) something else.

12. UNC has not exceed the emissions limits for Boilers 6 and 7 as to particulate

   matter, sulfur dioxide, nitrogen dioxide, hazardous air pollutants, or nitrogen

   oxides during the relevant time period. [The Court understands this to be

   undisputed, but had difficulty locating evidence.]

13. Regulators at DAQ consider the 323.17 million Btu per hour heat input to be a

   descriptor of the Boilers and not an enforceable limit. Doc. 40-6 at 7-8.

14. The “current” Permit expired on March 31, 2021. Doc. 47 at p. 2, ¶ 3.

15. The DAQ has issued a draft permit to replace the Permit. Doc. 47 at p. 2, ¶ 3.

16. The DAQ has noticed its intent to hold a public hearing on May 6, 2021, in

   connection to UNC’s permit renewal. Doc. 47 at p. 2, ¶ 4.

17. The draft permit removes from Section 2.1 any reference to the heat input capacity

   of Boilers 6 and 7. Doc. 47 at 27.

III.   Claim IX:

1. UNC operates an emergency diesel-fired generator (Emission Source ID No. ES-

   Gen-12) on its Chapel Hill campus. Doc. 47 at 58. UNC periodically tests the

                                           5



   Case 1:19-cv-01179-CCE-JLW Document 57 Filed 07/14/21 Page 5 of 6
     readiness of its emergency generators to make certain that they will start up as

     needed in an emergency and operate after a period of inactivity.

  2. Section 2.2.A restricts the readiness testing of ES-Gen-12 and other emergency

     generators:

     In order to ensure that combustion sources (emergency generators (ID Nos.
     ES-EG#2 l, ES-Gen-12, ES-Gen-13, ES-Gen-43, ES-Gen-48, ESGen-49,
     and fire water pump ES-FP-3) do not contribute to an exceedance of the 1-
     hour NO2 National Ambient Air Quality Standard (NAAQS); the Permittee
     may only operate these generators …for readiness testing when generators
     (ID Nos. ES-006 and ES-007) are not operating and when readiness testing
     is not being performed for any other emergency generator, except ES-
     EG#21, ES-Gen-12, ES-Gen-13, ES-Gen-43, ES-Gcn-48, ES-Gen-49, and
     fire water pump ES-FP-3.

  Doc. 42-10 at 48

  3. On September 20, 2018, UNC ran an emergency diesel generator (No. ES-Gen-12)

     for readiness testing for 32 minutes during the concurrent operation of ES-006 and

     ES-007. Doc. 43-6 at 1.



END OF DRAFT




                                             6



    Case 1:19-cv-01179-CCE-JLW Document 57 Filed 07/14/21 Page 6 of 6
